Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 21, 2012                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144290 & (63)(66)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 144290
                                                                     COA: 298956
                                                                     Muskegon CC: 09-058082-FC
  ROBERT LEON BEANE, JR., a/k/a
  ROBERT LEAN BEAN, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the September 8, 2011 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to remand is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 21, 2012                        _________________________________________
         p0514                                                                  Clerk